People v Adeola (2014 NY Slip Op 08652)





People v Adeola


2014 NY Slip Op 08652


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2002-05641
 (Ind. No. 10479/99)

[*1]The People of the State of New York, respondent, 
vBola Adeola, appellant.


Bola Adeola, Stormville, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (Johnnette Traill, Jeanette Lifschitz, and Josette Simmons McGhee of counsel), for respondent.
Leon H. Tracy, Jericho, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 8, 2004 (People v Adeola, 12 AD3d 452), affirming a judgment of the Supreme Court, Queens County, rendered June 10, 2002.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., ROMAN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court